Citation Nr: 0828958	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-34 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30 prior to May 8, 2005.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decisional letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that VA can pay the 
appellant's educational benefit starting May 8, 2005, because 
his claim for such benefits was received on May 8, 2006, more 
than one year after his enrollment began on January 10, 2005.


FINDING OF FACT

The veteran's application for educational assistance benefits 
pertaining to his enrollment in law school at Golden Gate 
University was first received at the RO on May 8, 2006.


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under 38 U.S.C.A. Chapter 30, prior to 
May 8, 2005, have not been met.  38 U.S.C.A. § 3011(a) (West  
2002); 38 C.F.R. §§ 21.1029(b); 21.7131(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ, i.e., RO) has a duty to notify 
and assist the appellant under 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2007).  It does not appear, however, 
that these duties are applicable to claims such as the one at 
issue.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the U.S. Court of Appeals for Veterans Claims (Court) 
held that these expanded duties are not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51.  
Similarly, the statutes at issue in this appeal are not found 
in Chapter 51 (but rather, in Chapter 30).  Note also that 
these notice and duty to assist provisions do not apply 
where, as here, the issue presented is one of statutory 
interpretation and/or the claim is barred as a matter of law.  
See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See also, VAOPGCPREC 5-2004 (June 23, 2004).

The appellant's application for educational assistance 
benefits was received by the RO on May 8, 2006.  VA Form 22-
1999, Enrollment Certification, from Golden Gate University, 
received in July 2006, reflects that the veteran's beginning 
date of enrollment was January 12, 2004.  The records 
indicate that the veteran was enrolled in the JD-Law program.

In a letter dated August 21, 2006, the RO informed the 
veteran that VA was unable to pay educational benefits prior 
to May 8, 2005, one year before the date of his application 
for educational assistance benefits.

The veteran has indicated that he could not take the required 
action to begin his education benefits in January 2004 
because he was unaware that he was eligible for such benefits 
until he was told by a classmate.  He further asserted that 
educational counselors had not properly advised him of his 
educational assistance benefits eligibility.

The commencing date of an award for educational assistance 
benefits is the latest of the following: 1) the date of 
certification by the educational institution; 2) one year 
before the date of the claim; or 3) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131(a).  The date of claim is the date on which a claim 
is filed with VA.  38 C.F.R. § 21.1029(b).

As indicated above, the effective date is the latest date 
among several delimiting factors, one of which is the date of 
receipt of the application.  In this case, the date of 
receipt of the veteran's application was May 8, 2006.  While 
the Board of Naval Corrections has corrected the appellant's 
record to show that he properly completed the DD Form 2366, 
Montgomery GI Bill Act of 1984 (MGIB), dated April 1977 and 
Golden Gate Law School has certified his enrollment since 
January 2004, it is undisputed that the veteran's initial 
application for his program of education at Golden Gate 
University was first received at the RO on May 8, 2006, and, 
as such, May 8, 2006, is the date of the veteran's claim 
under 38 C.F.R. § 21.1029(b).  Pursuant to the governing 
regulations, payment can begin no earlier than one year 
before receipt of the claim; in this case, that means that 
payment of educational assistance benefits can begin no 
earlier than May 8, 2005.

The Board acknowledges the appellant's argument with respect 
to the application of 38 C.F.R. § 21.1029(e), the definition 
of informal claim with respect to Claims and Applications for 
Educational Assistance; however, there is no evidence of 
record to suggest that the appellant communicated a desire to 
claim or apply for educational assistance administered by VA 
for pursuit of a program of education (Golden Gate Law 
School) prior to the application for educational assistance 
benefits received on May 8, 2006.  See 38 C.F.R. § 21.1030.  
The Board further acknowledges the appellant's arguments with 
respect to "extension for good cause" and "extensions due 
to impossibility;" however, these arguments essentially 
reflect his contention that he should be paid for his program 
of education prior to May 8, 2005, because he was given 
incorrect information regarding education benefits by the 
service department (which is not relevant to his present 
claim because he has been awarded education benefits and 
which has been corrected by the service department) and he 
was unaware that the Montgomery GI bill applied to him.  In 
this regard, and particularly in light of the appellant's law 
school education, the Board points out that ignorance of the 
law does not warrant a retroactive benefit.  Alleged 
ignorance cannot be used as an excuse for failure to follow a 
promulgated regulation; persons dealing with the United 
States Government are charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947); see also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).

While the Board is sympathetic towards the veteran's 
situation, it is bound by the law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board also observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury that has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992).

The Board notes that the appellant does not dispute the fact 
that his application for benefits for this program was not 
filed until May 2006.  Unfortunately, there is no VA 
educational statutory or regulatory provision that provides 
an exception to meeting the filing requirements applicable to 
this case.  As there is no legal basis upon which to award 
Chapter 30 education benefits prior to May 8, 2006, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

Entitlement to the payment of educational assistance benefits  
under 38 U.S.C.A. Chapter 30 prior to May 8, 2006, is  
denied. 



_______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


